Citation Nr: 1645461	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  14-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran had active service from June 1950 to August 1953, and November 1953 to August 1972, including service in Vietnam.  He died in March 2012, and the appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an RO decision dated in March 2013 that denied service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)).

A hearing was held in July 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the appellant in October 2016.  This evidence is subject to initial review by the Board because the appellant has not explicitly requested AOJ consideration of this evidence.  38 U.S.C.A. § 7105(e) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the appellant's claim.  

The appellant seeks to establish that the Veteran's death was related to service, as due to exposure to herbicides.  She contends that the Veteran's terminal conditions were caused by Agent Orange exposure. 
In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).

As the Veteran served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides (to include Agent Orange).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Certain specified diseases are presumptively service connected based on herbicide exposure, including AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy,  porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2015).  The medical evidence reflects that the Veteran had Parkinson's disease during his lifetime.

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate indicates that he died from acute respiratory failure, due to or as a consequence of C. difficile colitis/sepsis, acute kidney injury, and pancytopenia.  He died at Northeast Georgia Medical Center, where he was an inpatient.  His terminal medical records from this facility are not on file and must be obtained and associated with the claims file.

The appellant has contended that the Veteran's death was related to his Parkinson's disease, and has submitted several letters from the Veteran's private physician, Dr. F.M.  In a January 2014 letter, Dr. F.M. stated that it is medically likely that the Veteran's Parkinson's disease contributed to his death, but no supporting rationale was provided for this opinion.  In an October 2016 letter, Dr. F.M. stated that he treated the Veteran for Parkinson's disease, and that at his last visit in 2011 there was no mention of kidney disease or acute respiratory failure in his medical records.  He opined that neither of these conditions was likely related to his Parkinson's disease.

At the Board hearing, the appellant testified that Dr. F.M. was the Veteran's treating physician immediately prior to his death, and her son testified that the Veteran had heart disease during his lifetime.  The appellant and her son also testified that the Veteran had a respiratory condition prior to his death.  

In an October 2016 statement, the appellant said that she had forwarded the Veteran's records of treatment for Parkinson's disease to VA.  The Board is unable to find such records in the claims file, and treatment records from Dr. F.M. are not on file.  As noted at the hearing, these private medical records from Dr. F.M. are relevant to this appeal and the AOJ should attempt to obtain them.  

Finally, although a VA medical opinion was obtained in December 2013, the examiner only provided an opinion as to whether Parkinson's disease played a role in his death, and did not provide an opinion regarding whether any of the terminal conditions noted in the death certificate were related to service, to include his presumed herbicide exposure.  The examiner also noted that there were no medical records on file other than Dr. F.M.'s October 2013 letter and the death certificate.  The Board finds that additional medical comment is needed from a VA examiner regarding this appeal, with a review of any additional medical records that may be obtained on remand.  The examiner is asked to provide a complete supporting rationale for any opinions rendered.

Further, if the Veteran's private medical records show that he was diagnosed with ischemic heart disease or other disease presumptively associated with herbicide exposure, the examiner should provide a medical opinion as to whether such disease was a contributory cause of death.


Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, attempt to obtain private medical records from Dr. F.M. and any other medical provider identified by the appellant, and private medical records from the Veteran's terminal hospitalization at Northeast Georgia Medical Center prior to his death in March 2012, and associate them with the claims file.  

The appellant should be asked to submit the medical records which she referred to in her October 2016 statement.

If these records cannot be obtained, a notation to that effect must be made in the claims file, and the appellant should be notified of this fact.

2.  Then, obtain a VA medical opinion from a VA physician.  The claims file must be made available to and reviewed by the examiner.  The examiner should specifically respond to the following questions:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any of the terminal conditions noted in the death certificate or shown in the terminal medical records were related to service, to include his presumed herbicide exposure.

(b) If the Veteran's medical records show that he was diagnosed with ischemic heart disease or other disease that is presumptively associated with herbicide exposure such as Parkinson's disease, the examiner should provide a medical opinion as to whether such disease was a contributory cause of death.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then, the AOJ should readjudicate the claim on appeal with consideration of all of the evidence of record.  If the benefits remain denied, issue the appellant and her representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




